DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2022.
Applicant’s election without traverse of Invention I in the reply filed on 10/18/2022 is acknowledged.
Information Disclosure Statement
Note that the IDS comprises more than 142 pages in total comprising numerous foreign references. Regarding the IDS submitted on 10/11/2019, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004.   Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By signing each of the pages on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of some of the cited references.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “socket”, disposed in the trough of the packaging, as required in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tran (WO 2011/025945) in view of Bascos (5,404,070).
Claim 1
Tran discloses an apparatus comprising a stent-valve (30) (see [36]); a delivery catheter (50) for delivering the stent-valve to an implantation site within the body, the delivery catheter having at least one translatable sheath (52) at a containment region for receiving the stent-valve in a compressed form as a result of a loading operation for compressing and loading the stent-valve with respect to the delivery catheter (see [38]).  Tran does not disclose a packaging containing the delivery catheter prior to use.  However, Bascos discloses a package (10) for storing a needle catheter and maintain sterility of the needle catheter prior to use (see column 3 lines 53-62).  Bascos further discloses the packaging including a base (16) supporting the catheter in a storage position, the base having a liquid-tight trough (defined by open space within the base), the trough having a depth suitable and capable of being used to hold liquid within which the containment region of the catheter may be immersed during the loading operation (see figure 2).  Bascos discloses the base having a liquid-tight trough by the fact that the base of Bascos is made from stiff plastic material (see column 4 lines 1-5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Tran including disposed within a package as taught by Bascos for protection and transportation purposes of the apparatus prior to use.
Claim 2
Bascos further discloses the catheter is horizontally disposed within the package (see figures 2 and 3).  After Tran is modified by Bascos, the delivery catheter will be substantially horizontal during the loading operation.
Claim 3
Bascos further discloses the trough has a depth that varies along its length (see figure 2).
Claim 4
Tran and Bascos discloses a portion of the trough for accommodating the containment region of the delivery catheter has a depth that varies along the length of the package (see figure 1).  Tran and Bascos does not disclose a depth of the trough.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package of Tran and Bascos having any desired depth, i.e. the depth required, depending on the dimensions of the catheter to be carried.  Please note that applicant’s specification, page 25 lines 1-10, does not disclose any criticality for the claimed limitation of the trough’s depth.   
Claim 5
Bascos further discloses the trough is dimensioned to accommodate a part of the catheter (see figure 3).  After Tran is modified by Bascos, the trough will be dimensioned to accommodate a part of the delivery catheter.  
Claim 6
Bascos further discloses the trough includes one or more first surface portions/abutments (34) that together define a socket (defined by space between the abutments 34in which the catheter rest) that fits a form of portions of the delivery catheter to cradle the catheter against substantial movement (see figures 1-3 and column 5 lines 26-31).  
Claim 7
Bascos further discloses a cover component (22) for covering an upper face of the base (see figure figures 1, 2 and column 3 lines 57-62).  
Claim 8
Bascos further discloses the base (16) and cover (22) are formed of plastics (see column 4 lines 1-3 and lines 18-19).
Claim 9
Tran further discloses an apparatus (62 or 62 in combination with structures 56 and 58) for compressing a stent-valve during the loading operation (see [38] and [39]).  After Tran is modified by Bascos the apparatus for compressing will be stored within the package.
Claim 10
Tran further discloses the stent-valve comprises a stent component/stent frame; and a valve component/tissue or synthetic (see [33]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736